Citation Nr: 1641696	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  11-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, and/or hypertension.

2.  Entitlement to service connection for a prostate disorder, to include as secondary to service-connected diabetes mellitus, type II, and/or hypertension.

3.  Entitlement to service connection for a bladder/urinary disorder, to include as secondary to service-connected diabetes mellitus, type II, and/or hypertension.

4.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) from November 9, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1968 to January 1972.  Among other awards, the Veteran received the Vietnam Service Medal with two Campaign Stars and Vietnam Campaign Medal with 60 Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2009 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the November 2009 rating decision, the RO, in pertinent part, denied service connection for erectile dysfunction, prostate enlargement, and a bladder/urinary disorder.  The Veteran appeals those denials.

In the September 2010 rating decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation, effective June 10, 2010.  The Veteran appealed for a higher initial evaluation.  

In a February 2011 correspondence, the Veteran withdrew his request for a Board hearing, and instead opted for a hearing before a Decision Review Officer (DRO).  That hearing was held on May 2011, where the Veteran and his wife testified before the DRO.  A transcript of this hearing is of record.

During the pendency of the appeal, the RO issued a January 2013 rating decision granting a 70 percent evaluation for PTSD, effective November 9, 2011.  The Veteran continued to appeal for an evaluation higher than 10 percent prior to November 9, 2011, and an evaluation higher than 70 percent from November 9, 2011.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In June 2014, the Board granted service connection for hypertension; granted a 30 percent evaluation for PTSD prior to November 9, 2011; remanded the service connection claims for erectile dysfunction, prostate enlargement, and a bladder/urinary disorder; remanded the increased evaluation claim for PTSD for a higher than 70 percent evaluation from November 9, 2011; and remanded the claim for a TDIU.  The Board found that the TDIU claim had been raised by the record in connection with the Veteran's increased evaluation claim for PTSD.  The claims were remanded for additional development and readjudication to consider newly associated VA treatment records and a May 2014 VA psychiatric examination.  As discussed in detail below, there has not been substantial compliance with the June 2014 remand instructions with regard to the increased evaluation claim for PTSD, so the matter must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2014 rating decision, the Veteran was granted entitlement to a TDIU, effective March 14, 2013 (the day after the Veteran's reported last day of employment), an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016).  

After the most recent supplemental statement of the case (SSOC) was issued in May 2015, additional VA treatment records from May 2015 to October 2015 and a November 2015 VA examination were associated with the claims file.  However, as this evidence is pertinent to issues that have either been decided favorably in the decision below or remanded for additional development, the Board finds no prejudice with proceeding with the adjudication of the appeals as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

The issues of entitlement to service connection for prostate disorder characterized as prostate enlargement, to include as secondary to service-connected diabetes mellitus, type II, and/or hypertension; entitlement to service connection for a bladder/urinary disorder, to include as secondary to service-connected diabetes mellitus, type II, and/or hypertension; and entitlement to an evaluation in excess of 70 percent for PTSD from November 9, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's erectile dysfunction is attributable to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the Board's favorable decision in granting service connection for erectile dysfunction, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

The Veteran is seeking service connection for erectile dysfunction as secondary to his service-connected diabetes mellitus, type II, and/or hypertension.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Based on a careful review of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, the Veteran's erectile dysfunction is etiologically related to his service-connected diabetes mellitus, type II.  

Post-service VA treatment records show that the Veteran has been receiving treatment for erectile dysfunction since 2006.  See January 2006 VA Primary Care Note.  Thus, the Veteran has a current disability.  The Veteran has been clinically diagnosed for diabetes mellitus, type II, since 2008.  See November 2008 VA treatment record.  The question remains whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus, type II.  

The record includes conflicting medical opinions as to whether the Veteran's erectile dysfunction is etiologically related to his service-connected diabetes mellitus, type II.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

After a review of the Veteran's claims file and an objective evaluation, a June 2009 VA examiner opined that the Veteran's erectile dysfunction was less likely than not caused by or a result of diabetes.  The opinion was based on the finding that the Veteran's erectile dysfunction was diagnosed many years prior to his diabetes.  In addition, the examiner found that the Veteran's erectile dysfunction was possibly related to his hypertension or vascular disease.  The June 2014 Board remand found that the June 2009 VA examiner's opinion was inadequate, because it did not address whether the Veteran's diabetes mellitus aggravated his erectile dysfunction.  

In compliance with the June 2014 Board remand, VA obtained an April 2015 VA opinion.  Following a review of the claims file, the examiner concluded that the Veteran's erectile dysfunction was less likely than due to or aggravated by the Veteran's essential hypertension, because his erectile dysfunction was present before his hypertension diagnosis.  Additionally, the April 2015 examiner opined that the Veteran's erectile dysfunction was less likely than not aggravated by diabetes mellitus.  No rationale was provided addressing aggravation.  Thus, the Board finds that April 2015 VA examiner's opinion is also inadequate.  

At a November 2015 VA examination, the examiner, upon review of the Veteran's claims file and objective evaluation, found that the Veteran's erectile dysfunction was at least as likely as not attributable to diabetes mellitus.  

Taking into consideration all of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's erectile dysfunction is attributable to his diabetes mellitus, type II.  Therefore, the Veteran's service connection claim for erectile dysfunction is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is granted.  


REMAND

Unfortunately, another remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

As discussed above, in June 2014, the Board granted a 30 percent evaluation for PTSD prior to November 9, 2011 and remanded the remaining issue of whether the Veteran warranted a higher than 70 percent evaluation for PTSD from November 9, 2011.  The Board found that additional relevant VA treatment records and a May 2014 VA psychiatric examination had been associated with the claims file since the Veteran's PTSD claim had been last adjudicated by the RO in a January 2013 SSOC.  Since no waiver of initial AOJ review of the evidence had been received, the Board requested that on remand, the RO should consider this new evidence and then readjudicate the claim for a higher than 70 percent evaluation for PTSD from November 9, 2011.  

A December 2014 rating decision was issued by the RO to effectuate the Board's grant of a 30 percent evaluation for PTSD prior to November 9, 2011.  Although the decision noted that the Veteran's 70 percent evaluation for PTSD from November 9, 2011 was continued, there was clearly no discussion of the additional VA treatment records and the May 2014 VA psychiatric examination.  Additionally, the RO specifically stated that the December 2014 rating decision was considered a full grant of benefits for the PTSD claim on appeal.  No SSOC on the PTSD claim has been issued.  Accordingly, the Board finds that the AOJ failed to comply with the Board's remand directive.  Therefore, another remand is required for the AOJ to consider the additional VA treatment records and May 2014 VA psychiatric examination that have been associated with the claims file since the January 2013 SSOC and readjudicate the PTSD claim for a higher than 70 percent from November 9, 2011.  

Finding that the June 2009 VA examination report opinions were inadequate for their failure to address whether it was at least as likely as not that the Veteran's prostate enlargement and bladder/urinary disorder were aggravated by his service-connected diabetes mellitus, type II, the Board requested that new VA opinions be obtained.  In an April 2015 VA opinion, the examiner, found that diabetes mellitus does not cause prostate enlargement and/or hematuria (bladder/urinary disorder).  Therefore, the examiner concluded that it was less likely as not that the Veteran's prostate enlargement and/or hematuria was due to or aggravated by diabetes mellitus.  Additionally, the examiner opined that based on the finding that hypertension does not cause or worsen prostate enlargement or hematuria (bladder/urinary disorder), it was less likely than not that the Veteran's prostate enlargement was either due to or aggravated by his service-connected essential hypertension.  As neither opinion provides a rationale that specifically addressed aggravation, the Board finds that these opinions are inadequate.  Thus, another remand is required to obtain a new VA medical opinion.  

The Board notes that since the April 2015 VA opinion, the record includes a May 2015 VA treatment record which documents that the Veteran's complaint of increased urination and a possible correlation between that symptomatology and his hypertension medication.  On remand, the VA examiner should address this new evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records that are not currently associated with the claims file, including Nashville VA Medical Center treatment records since October 2015.  

2.  After the above is completed, to the extent possible, obtain an addendum VA opinion from the April 2015 VA examiner, or another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his prostate enlargement and bladder/urinary disorder.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's prostate enlargement was aggravated by his service-connected diabetes mellitus, type II, hypertension, or any other service-connected disability?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's bladder/urinary disorder was aggravated by his service-connected diabetes mellitus, type II, hypertension, or any other service-connected disability?

In providing the above opinions, the examiner should address the May 2015 VA Primary Care Follow-Up that documents that the Veteran complained of increased urination in connection with his use of his hypertension medication.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Then, review the record, to specifically include a review of additional VA treatment records associated with the claim file since the January 2013 SSOC and the May 2014 VA psychiatric examination.  Then, readjudicate the claim for a higher than 70 percent evaluation for PTSD from November 9, 2011 and the service connection claims for prostate enlargement and bladder/urinary disorder.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a SSOC.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


